Certiorari dismissed by Supreme Court, February 24, 2014



                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6479


GLENN CALVIN LAWHORN, JR.,

                  Petitioner - Appellant,

             v.

E. E. WRIGHT, JR.,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:12-cv-00203-JLK-RSB)


Submitted:    July 18, 2013                    Decided:    August 1, 2013


Before NIEMEYER and      GREGORY,    Circuit    Judges,    and      HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glenn Calvin Lawhorn, Jr., Appellant Pro Se.   Virginia Bidwell
Theisen, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Glenn    Calvin    Lawhorn,     Jr.,   seeks   to   appeal    the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                    28

U.S.C. § 2253(c)(1)(A) (2006).           A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2006).       When the

district court denies relief on the merits, a prisoner satisfies

this   standard    by   demonstrating    that   reasonable   jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.       Slack v. McDaniel, 529 U.S. 473,

484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).    When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.               Slack,

529 U.S. at 484-85.

           We have independently reviewed the record and conclude

that Lawhorn has not made the requisite showing.               Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately



                                    2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3